Citation Nr: 0836217	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The appellant had active service from November 1971 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran requested the opportunity to testify before a 
Veterans Law Judge at the local VA office; however, he 
withdrew this request.  Thus, the Board finds that his 
request for a Board hearing is withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDINGS OF FACT

1.  The RO severed service connection for schizophrenia in 
August 1979.  The veteran did not appeal this decision and, 
therefore, this decision is final.

2.  The evidence received subsequent to the August 1979 RO 
decision includes VA treatment records, private treatment 
records, and hearing testimony; this evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.

3.  The veteran's schizophrenia was manifest to a compensable 
degree within one year after discharge from service.  


CONCLUSIONS OF LAW

1.  The RO's August 1979 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).

2.  New and material evidence has been presented since the 
August 1979 decision severing the veteran's service 
connection for schizophrenia; thus, this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Schizophrenia, undifferentiated type, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim and 
grants service connection for schizophrenia, which represents 
a complete grant of the benefits sought.  Thus, no discussion 
of VA's duty to notify and assist is necessary.

New and Material Evidence

The RO originally granted the veteran service connection for 
schizophrenia, claimed as a nervous condition, in a rating 
decision dated February 1973.  The RO evaluated the veteran's 
psychiatric disability as 30 percent disabling, effective 
April 12, 1972.  The Board notes that over the years, the 
veteran received numerous temporary total ratings following 
periods of inpatient hospitalization to treat his 
schizophrenia.  The RO notified the veteran in a June 1979 
letter of its intent to sever service connection for the 
veteran's schizophrenia and in August 1979 severed service 
connection.  The veteran was notified of this decision that 
same month and did not appeal.  Thus, this decision became 
final.  The veteran submitted a statement to VA in December 
2004 in which he sought to reopen his claim of entitlement to 
service connection for schizophrenia.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the August 1979 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has 
been received. 

The evidence of record at the time of the August 1979 
decision consisted of the veteran's service treatment records 
(STRs), post-service VA treatment records, and private 
treatment records.  The evidence now of record includes 
additional VA treatment records, private treatment records, 
and hearing testimony.

Associated with the veteran's claims file is a February 2005 
letter from S. Figueroa-Lopez, M.D., who indicated that the 
veteran had a history of chronic schizophrenia, 
undifferentiated type, since 1972, the year that the veteran 
separated from service. 

The veteran and his spouse testified in support of the 
current claim in May 2006.  The veteran reported that he was 
never treated for a nervous condition prior to entering 
service.  He stated that he received outpatient psychiatric 
treatment in service, and that he was eventually separated 
from service because of a nervous condition.  Approximately 
one to two months following separation from service, the 
veteran testified that he was treated at a VA medical 
facility for a psychiatric condition.  His spouse also 
indicated that she knew the veteran prior to service and that 
the veteran had no mental problems at that time.  

As such, the Board concludes that the hearing testimony, 
along with the other evidence described above, constitutes 
new and material evidence sufficient to reopen the veteran's 
claim of service connection for schizophrenia.  Thus, the 
claim of entitlement to service connection for schizophrenia 
is reopened.

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384 
(2007), the term "psychosis" includes schizophrenia.

As noted above, the Board reopened the veteran's claim of 
service connection for schizophrenia on the basis that the 
evidence of record, including the February 2005 medical 
opinion from Dr. Lopez, who opined that the veteran's 
schizophrenia had its onset in 1972 (i.e., in service or 
within one year after separation from service).  

STRs show that the veteran was afforded a clinical evaluation 
and physical examination prior to entering service in 
September 1971, which was normal.  He was referred for an in-
service mental hygiene evaluation in February 1972 after 
having "3 attacks" since joining his unit.  The veteran was 
diagnosed as having a chronic, severe, hysterical personality 
disorder, which was manifested by immature, hysterical, and 
manipulative behavior.  He was also found to have poor 
motivation and was recommended for separation from service on 
the basis of unsuitability.

Approximately one month after separation from service, the 
veteran sought psychiatric care at a VA medical facility; he 
was diagnosed as having schizophrenia, undifferentiated type.

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for certain 
chronic diseases that are manifest during service and then 
again "at any later date, however remote."  See Groves v. 
Peake, 524 F.3d 1306 (Fed. Cir. 2008).  

Schizophrenia, a type of psychosis, is a chronic disease 
subject to presumptive service connection, provided that it 
is manifest to a compensable degree within one year after 
separation from service.  See 38 C.F.R. §§ 3.309(a), 3.384.  
Here, the veteran was treated in service for a psychiatric 
condition and was diagnosed with and treated for 
schizophrenia approximately one month after separation.  The 
Board also notes that his treatment for schizophrenia is 
well-documented in the claims file.  Thus, the veteran's 
schizophrenia is presumed to have been incurred in service 
and service connection for schizophrenia in this case on a 
presumptive basis.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for schizophrenia, undifferentiated type 
has been presented.

Service connection for schizophrenia, undifferentiated type, 
claimed as a nervous condition, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


